Citation Nr: 1808520	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bridging of the left anterior descending artery with diastolic or systolic collapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991, July 2005 to October 2006, and October 2009 to December 2010, and active duty for training from August 2002 to December 2002 and August 2011 to November 2011, including service in southwest Asia and Bosnia.  He has additional unverified service in the Army National Guard.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO. 

In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter was again remanded in June 2017 for compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in June 2017 for additional necessary development to include obtaining potentially relevant identified records as well as an addendum medical opinion in compliance with Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The decision noted that flight physical stress tests identified by the Veteran during October 2016 VA examination should be reviewed by a VA examiner who is rendering the opinion in this matter.  It was unsettled whether there are additional flight physical examination reports that have not been obtained, or if flight physicals in the record were not made readily available to the examiner for review.  

As pointed out by the Veteran's representative in December 2017 argument, the AOJ has not complied with any of the remand orders.  While the Board notes that there is an "Expedited Processing" form dated in August 2017, with the stamped name of the Veteran's representative, there is neither a supplemental statement of the case (SSOC) nor documentation that any of the Board-ordered development was attempted.  Under the circumstances, the matter must be returned to the AOJ for compliance with the Board's prior remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional records which contain the flight physicals with stress tests, identified by the Veteran in the October 2016 examination.  

2.  After obtaining the above records, and/or highlighting the flight physical stress tests reports in the record, return the file to the cardiologist who authored the October 2016 opinion, or a suitable substitute, to address the following:

Did the pre-existing congenital disease left anterior descending artery with systolic or diastolic collapse permanently increase in severity during the Veteran's active military service?  

If there was a permanent increase in severity of the pre-existing congenital disease left anterior descending artery with systolic or diastolic collapse during service, is it "undebatable" this permanent increase in severity was due to the natural progression of the disability?

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

3.  After the completion of any action deemed appropriate, the appellant's claim should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




